647 S.E.2d 100 (2007)
HASSELL
v.
BOARD OF EDUCATION.
No. 172A07.
Supreme Court of North Carolina.
May 24, 2007.
Ralph T. Bryant, Havelock, for Hassell.
Gary Scarzafava, Assistant Attorney General, for Board of Education.
The following order has been entered on the motion filed on the 21st day of May 2007 by NCATL for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 24th day of May 2007."